IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


YVONNE YEE BATTICK (JOHNSON),         : No. 381 WAL 2014
                                      :
                     Petitioner       :
                                      : Petition for Allowance of Appeal from the
                                      : Order of the Commonwealth Court
            v.                        :
                                      :
                                      :
WORKERS' COMPENSATION APPEAL          :
BOARD (UPMC PRESBYTERIAN              :
SHADYSIDE PUH),                       :
                                      :
                     Respondents      :


                                   ORDER


PER CURIAM

      AND NOW, this 25th day of November, 2014, the Petition for Allowance of

Appeal is DENIED.